This cause is before us on a motion filed herein by appellee on November 21, 1911, to affirm this cause on certificate accompanied by a proper certificate from the clerk of the court in which the judgment was rendered, and to assess 10 per cent. damages, allegation being made in said motion that the appeal was perfected for delay only. An inspection of the certificate filed herein on November 21, 1911, shows that judgment was rendered in this cause in favor of appellee and against appellant in the county court of Wilbarger county for the sum of $279.03, with 6 per cent. interest thereon from that date and all costs of suit; that said judgment was rendered during the regular term of said court and on July 5, 1911; that appellant in open *Page 1199 
court excepted and gave notice of appeal to this court on the day the judgment was rendered; that the case was tried before the court without a jury; that on July 22, 1911, said term of said court adjourned, and that on the 8th day of July, 1911, appellant as principal, together with R. W. Walker, W. H. Rich, and A. Allison, as his sureties, executed an appeal bond containing no supersedeas clause or provision, caused the same to be approved by the clerk of the court below, and field in this cause on August 10, 1911. Having inspected the record before us and finding same in accordance with law, the motion to affirm on certificate will be and the same is granted, there being nothing, however, in the record from which we are able to say that this case was appealed for delay only, we overrule that portion of the motion praying for 10 per cent. damages.